IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0913
                               Filed April 13, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANNY ROY CHURCH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, John R. Flynn,

Judge.



      A defendant appeals his consecutive prison sentences. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


TABOR, Presiding Judge.

       “A very changed man.” That’s what defense counsel called his client,

Danny Roy Church, at the sentencing hearing. In his allocution moments earlier,

Church told the district court that two jailhouse experiences had reformed his

“whole perspective about life.” Reflecting on his pretrial incarceration, Church said:

“There’s nothing more jail or prison can do to me than these last five months.” In

the spirit of his epiphany, Church asked for suspended sentences on his three

misdemeanor guilty pleas stemming from an episode of domestic violence.

       Acknowledging Church “very well may be a changed man,” the court still

sentenced him to prison. It ran the two one-year terms and one two-year term

consecutively—for a total sentence not to exceed four years. Church appeals,

arguing abuse of discretion.

       Church has good cause to appeal his sentence.               See Iowa Code

§ 814.6(1)(a)(3) (2020); State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020). We

review sentences for correction of legal error. Damme, 944 N.W.2d at 103. We

will not disturb a sentence unless the district court abused its discretion or the

proceeding was defective. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002)

(describing abuse of discretion as a decision where discretion is “exercised on

grounds or for reasons that were clearly untenable or unreasonable”). It is not our

role to second-guess the sentencing court’s proper exercise of discretion. Id.

       All sentences must serve twin goals: rehabilitation of the defendant and

protection of the community. Iowa Code § 901.5. To that end, the legislature has

provided sentencing judges with factors to consider, including the defendant’s age,

prior criminal record, employment, family circumstances, and mental-health and
                                            3

substance-abuse history and treatment options, and the nature of the offense. Id.

§ 907.5(1).

      To assess that last factor, we must examine the facts in the minutes of

testimony. Boone County sheriff’s deputies responded to the report of a distraught

woman, stranded on Highway 169 near Ogden. She was Church’s ex-girlfriend.

After their break-up, he picked her up on his motorcycle and took her for a

harrowing ride. He struck her, threatened to kill her, and drove at speeds topping

100 miles per hour. When Church finally slowed down, she jumped off. He then

placed her in a stranglehold, only relenting after seeing other cars approaching.

Church left her at the roadside, without her cell phone. Later that day, deputies

arrested Church at an Ogden residence. He was released on bond, subject to a

no-contact order with the alleged victim.

      In December 2020, the State charged Church in a five-count trial

information: (1) third-degree kidnapping, a class “C” felony; (2) domestic abuse

assault, strangulation, an aggravated misdemeanor; (3) domestic abuse assault

causing bodily injury, a serious misdemeanor; (4) false imprisonment, a serious

misdemeanor; and (5) first-degree harassment, an aggravated misdemeanor. In

February 2021, his pretrial release was revoked for using drugs and violating the

no-contact order. In May, he entered into a plea agreement with the State. The

State dismissed the first two counts; he pleaded guilty to the other three offenses.

Under their plea agreement, the parties were free to argue for any sentence

provided by statute.

      The presentence investigation (PSI) report detailed Church’s criminal

history stretching back nearly three decades, including prior domestic abuse
                                          4


assaults, possession of methamphetamine with intent to deliver, burglary,

harassment, and theft. Some State interventions had been successful, others

were not. Citing Church’s remorse for his actions, the PSI preparer recommended

probation and placement at a residential facility.

       At the sentencing hearing, Church shared two “life-changing” encounters.1

The first experience concerned a dream in which Church who was white, saw his

father appear as a Black man with front teeth outlined in gold. Church then

encountered another inmate matching that description, who spoke to him about

the Bible and family. The second experience concerned another inmate who

collapsed at the Boone County jail. Church performed chest compressions, which

jailers credited with saving the man’s life. Church told the sentencing court the

event caused him to realize “how precious life really is.”

       Building on his client’s allocution, defense counsel urged: “He’s had these

life-changing, life-altering events that have changed his entire paradigm. I think

it’s only fair to give him a shot.” The defense then asked for “street probation.”

       Less convinced of Church’s metamorphosis, the prosecutor observed: “all

of a sudden in just a few months of being in jail, he’s a changed man. I think the

defendant’s history speaks for itself.” Based on Church’s lengthy criminal record,

the prosecutor sought incarceration.

       In advocating for back-to-back prison terms, the prosecutor argued:

       The basis for the consecutive recommendation is that each of these
       offenses are distinct and separate. Did they happen to the same
       victim? Yes, they did. Did they happen at the same time? Yes.

1Church also presented testimony from a former girlfriend (not the alleged victim)
who confirmed that she had seen a “sincere” change in his demeanor since he had
been in custody.
                                          5


       However, each of them are separate. One involves assaulting the
       victim, hurting her. One involves harassing her, threatening to kill
       her. And the last involves restricting of her freedom, her ability to
       move, false imprisonment. They are separate and distinct, and they
       deserve separate and distinct sentences.

       The court adopted the State’s recommendation, telling Church:

       Now, sir, you very well may be changed, and I hope you are. And I
       hope this sentence doesn’t derail your faith that you’ve gained
       here. . . . If anything, I hope it strengthens it. But I have to look at
       several factors, and in doing that analysis, prison is appropriate here
       on a consecutive basis.

       Church now appeals, challenging the sentencing court’s decision to send

him to prison, as well as the imposition of consecutive terms.

       In asking to vacate his sentences, Church notes: “The court had before it

several mitigating factors which supported the suspension of the sentences of

incarceration.”   For instance, the PSI reported that Church had full-time

employment before his jail confinement. And despite the State’s focus on his

criminal history, Church did not have a conviction resulting in incarceration since

2011. The PSI also stressed that Church had shown remorse for his actions in

this case.   Given those circumstances, Church contends the court relied too

heavily on the nature of the offense when choosing prison over probation.

       We reject that contention. A crime’s seriousness “is clearly a permissible

factor to be considered by the judge in determining the sentence to be imposed.”

State v. Post, 286 N.W.2d 195, 204 (Iowa 1979). And the court here did not

concentrate solely on the nature of Church’s offenses. It noted that Church was

“almost 46 years old” and “not new to the criminal justice system.” It weighed

Church’s “employment information,” his “family circumstances” and the harm

caused to the victim. The court also considered Church’s allocution and the
                                          6


“lifesaving measures” he took on behalf of a fellow inmate. Still, the court explained

it was “very hard” to suspend Church’s sentences and “allow street probation”

given his “prior criminal history and the severity of what happened here.” The court

then pointed to the same reasons for running the sentences consecutively. 2 See

State v. Hill, 878 N.W.2d 269, 275 (Iowa 2016) (allowing specific reasons for prison

to double for reasons for imposing consecutive sentences).

       The district court did not abuse its discretion by imposing consecutive prison

terms. The court weighed the sentencing factors and permissibly placed greater

emphasis on the serious nature of these crimes and Church’s past offenses. See

State v. Wright, 340 N.W.2d 590, 593 (Iowa 1983) (“The right of an individual judge

to balance the relevant factors . . . inheres in the discretionary standard.”). The

court’s reasons stated on the record were not “clearly untenable.” See id. We

decline to disturb the sentences.

       AFFIRMED.




2 The court also checked a box on the written sentencing form to reflect that the
sentences were consecutive based on “the separate and serious nature of the
offenses and the protection of the community.”